Exhibit 99.2 Marvel Entertainment, Inc. Transcript of Conference Call Moderator: Peter Cuneo Novebmer 5, 2007 9:00 a.m. EST Operator: Ladies and gentlemen, thank you for standing by, and welcome to the Marvel Entertainment 2007 Third Quarter Results Conference Call.During the presentation, all participants will be in a listen-only mode.Afterwards, we will conduct a question-and-answer session.At that time if you have a question, please press the 1 followed by the 4 on your telephone.If at any time during the conference you need to reach an operator, please press star zero. As a reminder, this conference is being recorded Monday, November 5, 2007.I would now like to turn the conference over to Peter Cuneo, Vice Chairman of Marvel Entertainment. Please go ahead, sir. Peter Cuneo, Vice-Chairman: Thank you operator, and good morning everyone.My name is Peter Cuneo. With us today in New York City we also have David Maisel, the Chairman of Marvel Studios; John Turitzin, who is our Executive Vice President and General Counsel; and Ken West, who is the Executive Vice President and Chief Financial Officer for Marvel.As is our usual course of events, we’re going to first have a reading of the Safe-Harbor statement and then we will have some opening remarks from Ken West and then we will open the floor for Q&A. David Collins: Some of the statements that the company will make on this conference call such as statements of the company’s plans, expectations and financial guidance are forward-looking.While forward-looking statements reflect the company’s good faith, belief, they are not guarantees of future performance and involve risks and uncertainties and the company’s actual results could differ materially from those discussed on this phone call. 1 Some of these risks and uncertainties are described in today’s news announcement and the company’s filings with the Securities and Exchange Commission, including the company’s reports on Form 8-K, 10-K and 10-Q.Marvel assumes no obligation to publicly update or revise any forward-looking statements. Peter Cuneo: Thank you. And now Ken West has some prepared remarks. Kenneth West, Executive Vice President and Chief Financial Officer: Thanks, Peter and good morning everyone.Marvel’s third-quarter results issued earlier this morning reflect improved year-over-year operating income contributions from each of our businesses.Now for some brief highlights for each of our segments. Our third-quarter licensing results reflect the continuous strength of the Marvel brand and its characters, highlighted by Spider-Man Joint Venture net sales of $24.2 million, principally composed of license overages.We expect to have continued strong overages from the Joint Venture in the current quarter as well. In addition, Q3 licensing segment performance benefited from settlements of various licensee audit claims totaling $16.8 million related to the use of Marvel’s intellectual property.Given the confidentiality clauses that are typical in our audit settlement agreements, we are not able to provide more detail on this benefit.We also recorded modest year-over-year gains in international consumer products revenues, which gains were even stronger when one includes the international component of the Joint Venture licensing results, amounting to approximately $12 million. Publishing continues to reflect continued strength in both the direct and mass-market channels, for both trade paperbacks and comics, driven principally by increased sales of special series including World War Hulk and Stephen King’s DarkTower.Operating margins in our Publishing division rose to 43% and are consistent with the recent margins we have been achieving - reflective of the benefit of higher unit sales which generate lower per-unit costs from larger print runs. 2 Marvel’s Toy Segment net sales principally reflect fees from Hasbro under our five-year Master toy license agreement, whereas our prior-year third-quarter revenues reflect wholesale revenues of toys produced and sold by Marvel.Reflecting this change in mix, toy segment operating margins rose to 61% in the recent quarter. We have confirmed that two SKUs of Curious George products that we sold contain lead in excess of Federal thresholds.We are working with the Consumer Products Safety Commission and following their procedures relating to this issue.We do expect to announce a recall of approximately 175,000 units in the next few weeks and have taken a reserve of approximately $1.1 million in our Q3 to provide for the estimated costs of this recall. As for cash flows, they continued to be very strong in Q3 and year to date, enabling the company to continue to actively repurchase $126.1 million in Marvel common stock on the open market as disclosed in today’s release. As we have previously indicated, as Marvel continues to self-produce films, Generally Accepted Accounting Principles require that cash flows from operating activities be reduced for film spending, with the offsetting film borrowings presented in the “cash flows from financing activities.”As a result of this mismatch of slate spending and borrowings on the GAAP statement of cash flows, year-to-date “cash flows from operating activities” were just $16.3 million, as this figure was diminished by a net of $186 million spent on our slate of film productions for this period. Our total film financing as of September 30, 2007 amounts to $241.6 million, including $40.1 million of capitalized fees and facility origination costs.We expect that borrowings under our film debt facilities will continue to grow the next few quarters as production and post-production continues on our two films slated for release next year. Absent further stock repurchases, we anticipate ending 2007 with no borrowings other than film financings and a cash balance, including restricted cash, in the range of $40 to $50 million. 3 At September 30, 2007, our fully diluted share count was 80.5 million shares.Assuming no additional share repurchases, we anticipate our weighted average diluted share count to approximate 78.3 million shares in Q4. Now, let’s turn to our financial guidance, first for 2007.As indicated in this morning’s release, based on the strong performance in Q3, we have raised our full-year 2007 net sales guidance to a range of $455 to $475 million.Net income for 2007 is now anticipated to be in a range of $132 million to $138 million and, reflecting a modestly lower weighted average share count for the full year than previously anticipated, we anticipate diluted EPS in a range of $1.60 to $1.65. Like other studios, we do not plan to provide guidance on the box office or performance for our slate of Marvel-produced films.Accordingly, our 2008 financial guidance reflects only the operations from our licensing, publishing and toy segments, including consumer product licensing and toys for Iron Man and The Incredible Hulk.We collectively term revenues and expenses related to our self-produced feature films as “Film Contributions”. With that background, our guidance for our core business, excluding Marvel’s Film Contributions, is for net sales of $360 to $400 million, net income of $100 to $118 million and diluted EPS of between $1.30 to $1.50 on an expected weighted average share count of approximately 78.6 million shares. Our primary assumptions and drivers for 2008 financial guidance can be found on page 4 of this morning’s release. Finally, let me provide you with some color on our expectations on the timing of revenues associated with the performance of our self-produced feature films.Our distributors, Paramount for Iron Man and Universal for The Incredible Hulk, will provide us with monthly revenue reporting and cash, approximately 45 days following each month’s end.It is this reporting that triggers Marvel’s revenue recognition process. It is important to note that our distributors will first offset prints and advertising or “P&A” costs they incur for the films, in addition to the distribution fee, against their collections, 4 prior to their reporting any revenue to Marvel.Moving through the calendar, our distributors will also offset P&A costs and their distribution fee related to the release of each film’s DVD against revenues, prior to their reporting any earned revenue to Marvel. Accordingly, the box office success of each film, combined with the magnitude of P&A costs as well as the timing of each DVD release, will directly impact the timing of when we are able to record initial contributions from the release of our feature films. Let me now turn the call back over to Peter to commence the Q&A period. Peter Cuneo: Thank you very much, Ken. Operator, we’d like to start the Q&A. Operator: Thank you.Ladies and gentlemen, if you would like to register for a question, please press the 1 followed by the 4 on your telephone.You will hear a three-tone prompt to acknowledge your request.If your question has been answered and you would like to withdraw your registration, please press the 1 followed by the 3.If you are using a speakerphone, please lift your handset before entering your request.Our first question comes from the line of Michael Savner from Banc of America.Please proceed. Michael Savner: Maybe Montreal at some point.Thanks. A couple of questions, guys. First, were there other one-time payments besides the settlement of the audit claims
